Title: To Thomas Jefferson from Albert Gallatin, 1 June 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Treasury Department 1st June 1801
               
               The Secretary of the Treasury within three days after his arrival here made the enquiry on the subject of Stamps now requested by the President. The result will appear by the enclosures, of which the letter of the Comr: of the Revenue dated 22d May deserves most attention. The Superintendent of Stamps has since been furnished with another press—He asked pr his letter another room when he knew there was no other empty & another clerk. Neither has been granted, as the demand appeared to have been made only to cover past neglect. Certain it is that one press constantly employed and another for two months have, in the office of the Comr. of the Revenue done as much work as the two constantly employed by the Superintendent; and, at present, the Comr. with two presses counter stamps as much as the Superintendent stamps with three presses. At 5000 impressions pr each press a day, we will have almost 400,000 pr. month for the three presses. The amount furnished on the 15th last month was 1,062,986 impressions, wanting only 396,180 from what had been represented by the Supervisors as the consumption of the whole year. The only measure in the immediate power of this Department was to press the stamping & distribution amongst the Supervisors. But it is apprehended that the evil is in a great measure owing to the Supervisors not having distributed early enough the stamps in their hands—
               With great respect
               
                  
                     Albert Gallatin
                  
               
             